Citation Nr: 0316001	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  94-38 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a skin disorder, 
claimed as a rash.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for a headache 
disorder.

4.  Entitlement to service connection for a gastrointestinal 
disability, claimed as a stomach disorder.

5.  Entitlement to service connection for a dental disorder, 
claimed as periodontal disease.

6.  Entitlement to service connection for a psychiatric 
disability, claimed as nervousness.

7.  Entitlement to service connection for a disability 
manifested by chest pain.

8.  Entitlement to service connection for bilateral defective 
hearing.

9.  Entitlement to service connection for a back disability.

10.  Entitlement to service connection for a shoulder 
disability.

11.  Entitlement to service connection for a leg/knee 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service as an Army National Guard 
member from September 1990 to May 1991 and August 1991 to 
January 1992 (including Southwestern Asia service in support 
of Operation Desert Shield/Storm from November 1990 to April 
1991 and August to October 1991).  Apparently, prior to said 
active service, he had more than a decade of unverified 
periods of duty for training (DUTRA), including active duty 
for training (ACDUTRA) and inactive duty training 
(INACDUTRA).  Apparently, he had unverified periods of DUTRA 
as an Army Reserve member subsequent to said active service.  

Historically, by a December 1991 rating decision (which was 
confirmed in February 1992), service connection was denied 
for residuals of injuries to the leg, back, and right 
shoulder.  Appellant was notified of that decision in early 
1992, but did not file a timely Notice of Disagreement 
therewith.  That decision represents the last final decision 
on the merits with respect to said service connection issues.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from January and September 1994 and 
December 1995 rating decisions by the Montgomery, Alabama, 
Regional Office (RO), which denied service connection for a 
skin disorder, claimed as a rash; a sinus disorder; a 
headache disorder; a gastrointestinal disability, claimed as 
a stomach disorder; a dental disorder, claimed as periodontal 
disease; a psychiatric disability, claimed as nervousness; a 
disability manifested by chest pain; bilateral defective 
hearing; and disabilities of the back, shoulder, and 
leg/knee.  

In September 1998, the Board remanded the case to the RO for 
additional evidentiary development.  Since it was unclear 
whether those 1994 and 1995 rating decisions denied service 
connection for disabilities of the back, shoulder, and 
leg/knee on the basis of finality or on the merits, the Board 
in its September 1998 remand, reframed these back, shoulder, 
and leg/knee service connection issues as whether new and 
material evidence has been submitted to reopen said claims.  
In said remand, the Board also cited to Barnett v. Brown, 8 
Vet. App. 1, 4 (1995), wherein the United States Court of 
Appeals for Veterans Claims (Court) held that "the new and 
material evidence requirement was clearly a material legal 
issue which the BVA had a legal duty to address, regardless 
of the RO's actions."  See also Barnett v. Brown 83 F.3d 
1380 (Fed. Cir. 1996).  In a subsequent determination (See 
March 2003 Supplemental Statement of the Case), the RO denied 
all said appellate issues, including formally denying 
reopening of the service connection claims for back, 
shoulder, and leg/knee disabilities.  

The Board will render a favorable decision herein on the 
defective hearing service connection appellate issue.  
Additionally, the Board has determined that new and material 
evidence has been submitted to reopen, and allow on the 
merits, the claims of entitlement to service connection for 
back, shoulder, and leg/knee disabilities, as will be 
explained below.  The other remaining appellate issues will 
be addressed in the REMAND section below.  

FINDINGS OF FACT

1.  By a December 1991 rating decision (which was confirmed 
in February 1992), service connection was denied for 
residuals of injuries to the back, right shoulder, and 
leg/knee.  After appellant was provided timely notice of that 
rating decision, he did not file a timely Notice of 
Disagreement therewith.  

2.  Additional evidence submitted subsequent to that 
unappealed rating decision, when viewed in the context of all 
the evidence, indicates that it is at least as likely as not 
that appellant has back, right shoulder, and bilateral knee 
disabilities related to service.  

3.  It is at least as likely as not that appellant's 
bilateral defective hearing is related to in-service noise 
exposure.  


CONCLUSIONS OF LAW

1.  Evidence received subsequent to the December 1991 rating 
decision (which was confirmed in February 1992), which denied 
entitlement to service connection for residuals of injuries 
to the back, right shoulder, and leg/knee, is new and 
material, and the claims are reopened and allowed on the 
merits.  38 U.S.C.A. §§ 1110, 5107, 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.156(a), 3.303, 20.302(a) (2002).  

2.  With resolution of reasonable doubt, appellant's 
bilateral defective hearing was incurred during service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Although during the pendency of this appeal, there was a 
change in the law concerning development of the appellant's 
service connection claim and the VA's duty to assist in that 
development, it is obvious that in light of the Board's 
allowance of said service connection claims involving 
bilateral defective hearing and disabilities of the back, 
right shoulder, and knees in its decision herein, no 
additional development is indicated on said claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002)).  


I.  Service Connection for Disabilities of the Back, 
Shoulder, and Leg/Knee

With respect to the issue of whether new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for disabilities of the 
back, shoulder, and leg/knee, "new" evidence means more 
than evidence which was not previously physically of record, 
and must be more than merely cumulative.  To be "material" 
evidence, it must by itself or in connection with evidence 
previously assembled be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The December 1991 rating decision (which was 
confirmed in February 1992), which denied entitlement to 
service connection for residuals of injuries to the back, 
right shoulder, and leg/knee, is final and may not be 
reopened, in the absence of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a); Manio v. Derwinski, 1 Vet. App. 140 (1991); and 
Smith (William A.) v. Brown, 35 F.3d 1516 (Fed. Cir. 1994).  
Parenthetically, appellant has not argued any other legal 
basis for attacking that final rating decision.

The evidence previously considered in the unappealed December 
1991 rating decision included a few of the appellant's 
service medical records dated in October 1990 and February 
1991, which did not include any back, shoulder, or leg/knee 
complaints, findings, or diagnoses.  Appellant's initial July 
1991 application for VA disability benefits alleged a 
December 1990 in-service injury to the back, leg, and right 
shoulder that occurred in Saudi Arabia.  

The evidence previously considered in the February 1992 
confirmed rating decision included other of the appellant's 
service medical records and DUTRA medical records.  Said 
DUTRA medical records revealed that appellant had low back 
pain and urinary symptoms in February 1980; in July 1982, 
complaints of low back pain and stomach ache "for many 
months" with no movement problems associated with the back 
pain; and in June 1983, complaints of right shoulder pain for 
one day with tenderness, assessed as myositis/muscle strain.  
June 1983 x-rays of that shoulder were unremarkable.  
Subsequent DUTRA medical records, including a February 1989 
quadrennial examination report, did not include any pertinent 
complaints, findings, or diagnoses.  Said active service 
medical records revealed that in October 1990, appellant 
complained of left knee pain for one week, worse after 
physical training or climbing stairs.  A knee examination was 
normal; and exercise-induced knee pain was assessed with a 
history consistent with unilateral chondromalacia.  Motrin 
was prescribed.  Later that month, the left knee had 
tenderness over the patella and minimal crepitus.  The right 
shoulder had point tenderness over the trapezius.  
Patellofemoral pain syndrome and muscle strain were assessed.  
In November 1990, he complained of right shoulder pain; and 
tenderness over the trapezius was noted.  Right shoulder 
strain was assessed.  In an April 1991 redeployment 
examination report, low back strain, right shoulder strain, 
and left knee pain/patellofemoral pain syndrome were noted to 
have resolved.  An October 1991 medical history questionnaire 
noted that he had had or now had recurrent back pain and 
swollen/painful joints.  

Based on the evidentiary record as it then existed, the 
December 1991 rating decision (which was confirmed in 
February 1992) denied entitlement to service connection for 
residuals of injuries to the back, right shoulder, and 
leg/knee, essentially on the grounds that the right shoulder 
and back conditions preexisted active service; that the back 
was not treated during active service; that the in-service 
right shoulder strain resolved without any evidence of 
recurrence; and that there was no evidence of any residuals 
of a leg/knee injury.  

The evidence received subsequent to that December 1991 rating 
decision (which was confirmed in February 1992) includes 
post-service VA medical records dated in 1993.  Said records 
revealed that in February 1993, a history of back pain and a 
left knee arthroscopic examination approximately 6 years 
earlier were reported.  In March 1993, right shoulder pain 
and tenderness over the right trapezius were noted.  In 
September 1993, his complaints included low back pain for 
several years.  He alleged that during service, he strained 
his back while cleaning a tank; that he did not seek 
treatment at the time; and that he had chronic back pain 
since that incident.  Clinically, lumbosacral paravertebral 
muscle spasms were noted.  X-rays of the lumbosacral spine 
were negative.  Low back pain was diagnosed.  In October 
1994, his complaints included left knee tenderness for 
approximately 3 years after a questionable twisting-type 
injury and right lumbosacral tenderness with left lower 
extremity hypesthesia.  Clinically, there was left knee joint 
line and lumbosacral tenderness.  Lumbosacral back pain was 
assessed.  August 1994 x-rays of the lumbosacral spine were 
negative.  On February 1995 VA general medical examination, 
appellant complained of left knee pain and swelling.  He was 
employed as a welder.  The diagnosis was musculoskeletal 
pain, including of the left knee.  On April 1997 VA 
examination, chronic lumbosacral sprain was diagnosed.  He 
was employed as a machinist.  

The positive evidence includes a March 2000 VA orthopedic 
examination report, conducted pursuant to the Board's remand.  
On March 2000 VA orthopedic examination, appellant alleged 
that during service in 1991, he injured his shoulder, knees, 
and back while cleaning out tanks in Saudi Arabia; that he 
received pain medication and x-rays; and that "all these 
places are still hurting."  He was employed as a machine 
operator.  Clinically, the back was described as not having 
painful motion, spasm, weakness, or tenderness.  
Significantly, deep tendon reflexes were "0" on the left 
and "2+" on the right and ranges of back motion were 
limited in lateroflexion to the left, albeit minimally 
restricted (25 degrees compared to a normal 30 degrees).  X-
rays of the lumbosacral spine were unremarkable.  The knees 
were described as not having painful motion, edema, effusion, 
instability, weakness, tenderness, gait impairment, or 
associated dysfunction.  He wore a right ankle brace.  Ranges 
of motion measurements of the knees and shoulder were 
minimally restricted.  Significantly, x-rays of the knees and 
right shoulder revealed mild degenerative changes; and 
degenerative joint disease of the right shoulder and knees 
was diagnosed.  Arthralgia of the lumbosacral spine with no 
loss of function due to pain was also diagnosed.  

A significant positive piece of evidence is the examiner's 
medical opinion, in response to the Board's remand questions, 
which states, in pertinent part, that:

...the manifestations of back, shoulder and 
leg and knee disability are very weakly 
demonstrated, and I believe he has very 
little disability.  If there is any 
disability there, I am sure that is... as a 
result or made worse by his time in the 
service.  

Although the examiner diagnosed lumbosacral spine arthralgia, 
and pain alone without any underlying abnormality is 
generally considered merely a subjective "symptom" for 
which service connection may not be granted, in the instant 
case there is also objective clinical evidence of restricted 
back motion on said examination.  Moreover, the in-service 
and post-service clinical evidence includes disabling back 
symptoms variously diagnosed as low back pain/sprain/strain, 
and the examiner's recent opinion stated that the back 
manifestations represented a disability, albeit "very weakly 
demonstrated" and "very little disability."  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

In pertinent part, for the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or diagnoses 
including the word "Chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumptive period) is not, in fact, shown to be 
chronic, or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."

The Board has resolved all reasonable doubt in appellant's 
favor, including with respect to the questions whether or not 
appellant entered active service with any definite 
preexisting back, right shoulder, or knee disability; whether 
or not any back, right shoulder, or knee symptoms during 
active service were acute and transitory versus chronic in 
nature; and whether or not appellant currently has 
disabilities of the back, right shoulder, and knees and, if 
so, whether they are related to active service.  
Parenthetically, the appellant is competent as a lay person 
to state that he experienced certain in-service 
symptomatology and what the existent circumstances involved 
were, although he is not competent to offer medical opinion 
as to cause or etiology of the claimed disability.  See 
Espirutu v. Derwinski, 2 Vet. App. 492, 494 (1991).  
Appellant's statements that he injured his shoulder, knees, 
and back while cleaning out tanks in Saudi Arabia and that 
"all these places are still hurting" appear somewhat 
credible, in light of his service records, which indicate 
that he was a "recovery vehicle operator" and material 
downloader with a military maintenance company in Southwest 
Asia during the Persian Gulf war.  Determination of 
credibility is a function for the BVA.  See Smith v. 
Derwinski, 1 Vet. App. 235, 237 (1991).  The March 2000 VA 
examination's medical opinion may reasonably be characterized 
as indicating that appellant has objective indications of 
back, right shoulder, and bilateral knee disabilities that 
are related to service.  The Board must consider only 
independent medical evidence to support its findings rather 
than provide its own medical judgment.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

With resolution of reasonable doubt, the Board concludes that 
the additional evidence presents, when considered with 
evidence previously assembled, an evidentiary situation so 
significant that it must be considered in order to fairly 
decide the merits of the claims, since it appears to suggest 
a causal relationship between appellant's currently 
manifested disabilities of the back, right shoulder, and 
knees and service.  Therefore, the Board concludes that the 
additional positive evidence, particularly said March 2000 VA 
examination report, is new and material and is at least in 
equipoise with the negative as to whether appellant has 
current disabilities of the back, right shoulder, and knees 
that are related to service, for the foregoing reasons.  
Accordingly, the claims for service connection for 
disabilities of the back, right shoulder, and knees are 
reopened and allowed on the merits.  38 U.S.C.A. §§ 1110, 
5107, 5108, 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 3.303, 
20.302(a).  


II.  Service Connection for Bilateral Defective Hearing

Appellant's National Guard/service records indicate that he 
was a rifleman, bridge specialist trainee, engine equipment 
repairman, material storage and handling specialist, and 
"recovery vehicle operator" as a National Guard member 
prior to serving as a "recovery vehicle operator" and 
material downloader with a military maintenance company in 
Southwest Asia during the Persian Gulf war; and subsequent to 
the Persian Gulf war, was a "recovery vehicle operator", 
track vehicle repairman, and bridge crew chief apparently as 
a Reservist.  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Audiometric examinations during the 1980's and in April 1990 
included recorded auditory thresholds of 25 decibels or less 
at 1000, 2000, 3000, and 4000 Hertz in the ears.  His service 
medical records reveal that in October 1990, left otitis 
media was assessed and treated.  On April 1991 audiometric 
examination, auditory thresholds of 15 decibels or less at 
1000, 2000, 3000, and 4000 Hertz in the ears were recorded, 
except for 40 decibels at 4000 Hertz in the left ear.  
Significantly, it was noted that he was "routinely exposed 
to hazardous noise"; that earplugs had not been issued; and 
an H1 [hearing loss] profile was issued.  On October 1991 
audiometric examination, auditory thresholds of 25 decibels 
or less at 2000, 3000, and 4000 Hertz in the ears were 
recorded, with 35 decibels at 1000 Hertz in both ears.  
However, said test was interpreted as invalid.  It was also 
noted that he was "routinely exposed to hazardous noise"; 
and that earplugs had been issued.  On a second audiometric 
examination that same day, auditory thresholds of 15 decibels 
or less at 1000, 2000, 3000, and 4000 Hertz in the ears with 
90 percent discrimination or greater were recorded, and the 
results were interpreted as within normal limits.  On January 
1992 audiometric examination, auditory thresholds of 25 
decibels or less at 1000, 2000, 3000, and 4000 Hertz in the 
ears were recorded.  

After active service, on September 1993 VA audiometric 
examination, auditory thresholds of 25 decibels or less at 
2000, 3000, and 4000 Hertz in the ears were recorded, with 30 
and 35 at 1000 Hertz in the right and left ears, 
respectively.  A June 1994 VA audiometric examination 
revealed similar findings and results were interpreted as 
within normal limits.  

An April 1995 National Guard periodic examination report with 
attendant medical questionnaire noted that appellant had 
experienced left ear hearing loss for one year.  

On June 1995 VA audiometric examination, recorded auditory 
thresholds were 40 decibels at 1000 Hertz, bilaterally, 25 
and 30 decibels at 2000 Hertz in the right and left ears, and 
35 decibels at 4000 Hertz, bilaterally, with 96 percent 
discrimination.

Pursuant to the Board's remand, a May 2000 VA audiologic 
examination was conducted.  On May 2000 VA audiologic 
examination, the examiner reviewed the audiometric 
examinations reports prior and during active service; and 
noted that appellant reported wearing ear protection in his 
job as a machinist.  Auditory thresholds were 20 and 30 
decibels at 500 Hertz in the right and left ears, 
respectively; 20 and 25 decibels at 1000 Hertz in the right 
and left ears, respectively; 10 and 25 decibels at 2000 Hertz 
in the right and left ears, respectively; 25 and 35 decibels 
at 3000 Hertz in the right and left ears, respectively; and 
35 and 30 decibels at 4000 Hertz in the right and left ears, 
respectively, with 92 percent discrimination bilaterally.  
Significantly, the examiner opined that there was mild left 
ear sensorineural hearing loss; right ear hearing loss by VA 
standards based on 92% discrimination ability; and in 
response to the remand question regarding the etiology of the 
hearing loss, stated that "[b]ecause of the patient's 
history of military exposure environmental exposures, it is 
possible that the hearing loss is [at] least [as] likely [as] 
not related to these factors."  It is the Board's opinion 
that it is a reasonable interpretation of the examiner's 
opinion that he was relating appellant's defective hearing 
disability to in-service noise exposure.  

The positive evidence includes service records documenting 
appellant's military assignments that are consistent with in-
service noise exposure; service medical records which noted 
excessive noise exposure; the clinical documentation, after 
service, of bilateral high frequency sensorineural defective 
hearing to the extent that it is considered a disability for 
VA purposes; and the recent May 2000 VA audiologic 
examination report, wherein the examiner stated that 
appellant's hearing loss might be related to military noise 
exposure.  It is uncontroverted that hearing loss may be 
caused by significant noise exposure.  See Hensley v. Brown, 
5 Vet. App. 155, 159-160 (1993).  Accordingly, with 
resolution of all reasonable doubt in the appellant's favor, 
service connection is granted for bilateral defective 
hearing.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


ORDER

Since additional evidence submitted subsequent to a December 
1991 unappealed rating decision (which was confirmed in 
February 1992), when viewed in the context of all the 
evidence, indicates that it is at least as likely as not that 
appellant has disabilities of the back, right shoulder, and 
knees related to service, the claims are reopened and allowed 
on the merits.  With resolution of reasonable doubt service 
connection for bilateral defective hearing is granted.  To 
this extent, the appeal is allowed.  
REMAND

As the September 1998 Board remand explained, appellant's 
DUTRA medical records appeared incomplete, and it was unclear 
whether the RO had adequately attempted to obtain them.  
Additionally, the DUTRA periods had not been verified (which 
were apparently prior and subsequent to active service as a 
National Guard member from September 1990 to May 1991 and 
August 1991 to January 1992), and all of his available 
service/DUTRA medical records had not adequately been  
sought.  

Moreover, it does not appear that the RO adequately complied 
with all the September 1998 remand instructions to obtain 
verification of DUTRA periods and all available service/DUTRA 
medical records, including search of alternative sources.  
Thus, the RO is again requested to contact any appropriate 
organization to search, including alternative sources, for 
any relevant National Guard/Reserves DUTRA and active service 
medical records and to verify ACDUTRA and INACDUTRA periods.

As the September 1998 Board remand additionally explained, 
with regard to the issues of service connection for a skin 
disorder, sinus disorder with headaches, and a disability 
manifested by chest pain, appellant alleged in a June 1994 
Substantive Appeal that he had been exposed to unspecified 
chemicals/environmental hazards while serving in the 
Southwest Asia theater of operations during the Persian Gulf 
War; that it did not appear that the RO had adequately 
attempted to obtain appellant's service personnel and 
administrative records, which might shed light upon whether 
he in fact was exposed to unspecified chemicals/environmental 
hazards during service; and that it would be helpful to have 
more comprehensive examination or examinations to determine 
whether he currently has any diseases or residuals of 
exposure to unspecified chemicals/environmental hazards as 
alleged.  As the September 1998 Board remand also explained, 
although appellant was provided VA general medical, 
psychiatric, neurologic, and pulmonary examinations in June 
1994, February, March, and June 1995, and April 1997, the 
examinations were inadequate, particularly since the 
examiners did not opine as to the etiology of the claimed 
disabilities.  Although pursuant to the September 1998 
remand, additional VA psychiatric, dermatologic, 
gastrointestinal, neurologic, and dental examinations were 
conducted in April and July 2000, these examinations were 
also inadequate, particularly since the examiners did not 
opine or adequately opine as to the etiology of the claimed 
disabilities.  It appears that additional medical 
clarification as to the etiology of appellant's claimed 
disabilities might prove beneficial in resolving these 
service connection appellate issues.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Although appellant 
reportedly failed to report for an ear, nose, and throat 
(ENT) examination, since it is unclear from the record 
whether notice of that examination was sent appellant, it 
would appear that another ENT examination should be scheduled 
as well.

Accordingly, the remaining appellate issues are REMANDED for 
the following:

1.  The RO should directly contact the 
appropriate service department (including 
contacting directly all military units 
that appellant was assigned to during 
DUTRA), to request written verification 
of appellant's INACDUTRA/ACDUTRA dates 
(appellant as an Army National Guard 
member apparently had more than a decade 
of unverified periods of DUTRA prior to 
active service beginning in September 
1990 and had unverified periods of DUTRA 
as an Army Reserve member subsequent to 
active service ending in January 1992).  

2.  The RO should directly request all 
military units that appellant was 
assigned to (including, but not limited 
to, Company C, 1st Battalion, 293d 
Infantry, Army National Guard; B company, 
15th Battalion, 4th Brigade; Company E, 6th 
Battalion, 1st Infantry Training Brigade; 
Company C, 1st Battalion, 293d Infantry; 
Detachment 2, 167th Engineer Company; 
Detachment 1, Company D, 31st SPT 
[support] Battalion; Detachment 1, 
Company B (Maintenance), 31st SPT 
Battalion; 778th Maintenance Company; HHC 
1/10, 1st AVN Brigade; 42d AG Battalion 
(REC); and Detachment 1, 168th Engineer 
Company (CSE)), the state National Guard 
Adjutant General, and NPRC (or any other 
appropriate organization) to search for 
any (a) additional DUTRA and active 
service medical records and (b) 
additional personnel/administrative 
records; and any such records should be 
associated with the claims folder.  In 
the event that records are unavailable, 
this should be noted in writing in the 
claims folder.  The intent of this search 
for additional military 
personnel/administrative records is, in 
part, to substantiate appellant's 
allegation of exposure to unspecified 
chemicals/environmental hazards while 
serving in the Southwest Asia theater of 
operations during the Persian Gulf War; 
and the RO should attempt to confirm 
information which appellant may provide 
concerning such exposure.

The RO should request NPRC (or any other 
appropriate organization) to state in 
writing whether it has searched all 
applicable secondary sources for such 
records.  If NPRC (or any other 
appropriate organization) has not 
searched alternative sources, the reason 
should be stated for the record.  If the 
reason is that NPRC (or any other 
appropriate organization) is unable to 
search alternative sources without a 
completed "Form 13055" or other 
information, then the RO should request 
appellant to complete and submit this 
form or other information.  In the event 
that NPRC (or any other appropriate 
organization) has not searched 
alternative sources and appellant has 
submitted this form or it is possible to 
search without this form from appellant, 
then this should be done, and the 
measures undertaken should be 
specifically recorded.  In the event that 
records are unavailable, this should be 
noted in writing in the claims folder.  

3.  With respect to the issue of service 
connection for a skin disorder, the RO 
should arrange appropriate VA examination 
and the examiner should opine, with 
degree of probability expressed, as to 
the etiology of any skin disorder 
currently manifested (i.e., is any skin 
disorder currently manifested, and if so, 
is it causally or etiologically related 
to appellant's military duty, including 
periods of DUTRA, active service, and 
active service in the Persian Gulf)?  If 
any skin disorder preexisted military 
duty, did it undergo a permanent increase 
in severity during military duty?  The 
entire claims folder should be reviewed 
by the examiner prior to examination.  
All indicated tests and studies should be 
accomplished.  The examiner should 
comment on the clinical significance, if 
any, of a June 1983 DUTRA medical record, 
which documented treatment for a rash on 
the face and upper back; and VA medical 
records dated in the mid-and late 1990's, 
which diagnosed pityriasis rosea on the 
forehead and back (i.e., did the rash 
resolve during military duty without 
residual disability, versus a chronic 
disease process)?  The examiner should 
adequately summarize the relevant medical 
history and clinical findings, including 
that contained in any military medical 
records, and provide detailed reasons for 
the medical conclusions reached.  

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be specifically 
stated in the report.  If the examiner is 
unable to render an opinion as requested, 
he/she should explain the reasons why for 
the record.  

4.  With respect to the issue of service 
connection for a sinus disorder, the RO 
should arrange appropriate VA examination 
and the examiner should opine, with 
degree of probability expressed, as to 
the etiology of any sinus disorder 
currently manifested (i.e., is any sinus 
disorder currently manifested, and if so, 
is it causally or etiologically related 
to appellant's military duty, including 
periods of DUTRA, active service, and 
active service in the Persian Gulf)?  If 
any sinus disorder preexisted military 
duty, did it undergo a permanent increase 
in severity during military duty?  The 
entire claims folder should be reviewed 
by the examiner prior to examination.  
All indicated tests and studies should be 
accomplished.  The examiner should 
comment on the clinical significance, if 
any, of June 1984 DUTRA medical records, 
which documented seasonal sinusitis with 
rhinitis; an April 1991 active service 
medical record, wherein a physician noted 
that allergies pre-existed service and 
were not service aggravated; an October 
1991 active service medical record, 
wherein a physician noted a sinus 
infection/congestion; and VA medical 
records dated in the mid-and late 1990's, 
which diagnosed chronic sinusitis.  The 
examiner should adequately summarize the 
relevant medical history and clinical 
findings, including that contained in any 
military medical records, and provide 
detailed reasons for the medical 
conclusions reached.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be specifically 
stated in the report.  If the examiner is 
unable to render an opinion as requested, 
he/she should explain the reasons why for 
the record.  

5.  With respect to the issue of service 
connection for a headache disorder, the 
RO should arrange appropriate VA 
examination and the examiner should 
opine, with degree of probability 
expressed, as to the etiology of any 
headache disorder currently manifested 
(i.e., is any headache disorder currently 
manifested, and if so, is it causally or 
etiologically related to appellant's 
military duty, including periods of 
DUTRA, active service, and active service 
in the Persian Gulf)?  If any headache 
disorder preexisted military duty, did it 
undergo a permanent increase in severity 
during military duty?  The entire claims 
folder should be reviewed by the examiner 
prior to examination.  All indicated 
tests and studies should be accomplished.  
The examiner should adequately summarize 
the relevant medical history and clinical 
findings, including that contained in any 
military medical records, and provide 
detailed reasons for the medical 
conclusions reached.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be specifically 
stated in the report.  If the examiner is 
unable to render an opinion as requested, 
he/she should explain the reasons why for 
the record.  

6.  With respect to the issue of service 
connection for a gastrointestinal 
disability, claimed as a stomach 
disorder, the RO should arrange 
appropriate VA examination and the 
examiner should opine, with degree of 
probability expressed, as to the etiology 
of any gastrointestinal disability, 
claimed as a stomach disorder, currently 
manifested (i.e., is any gastrointestinal 
disability, claimed as a stomach 
disorder, currently manifested, and if 
so, is it causally or etiologically 
related to appellant's military duty, 
including periods of DUTRA, active 
service, and active service in the 
Persian Gulf)?  If any gastrointestinal 
disability, claimed as a stomach 
disorder, preexisted military duty, did 
it undergo a permanent increase in 
severity during military duty?  The 
entire claims folder should be reviewed 
by the examiner prior to examination.  
All indicated tests and studies should be 
accomplished.  The examiner should 
comment on the clinical significance, if 
any, of a July 1982 DUTRA medical record, 
which noted a history of a gastric ulcer 
previously diagnosed by a family 
physician; an April 1985 DUTRA medical 
record, which documented abdominal pain; 
and VA medical records dated in the mid-
and late 1990's, which diagnosed 
gastroesophageal reflux disease with 
questionable ulcer.  The examiner should 
adequately summarize the relevant medical 
history and clinical findings, including 
that contained in any military medical 
records, and provide detailed reasons for 
the medical conclusions reached.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be specifically 
stated in the report.  If the examiner is 
unable to render an opinion as requested, 
he/she should explain the reasons why for 
the record.  

7.  With respect to the issue of service 
connection for a dental disorder, claimed 
as periodontal disease, the RO should 
arrange a VA dental examination.  The 
dentist should opine, with degree of 
probability expressed, as to the etiology 
of any periodontal disease currently 
manifested (i.e., is any periodontal 
disease currently manifested, and if so, 
is it causally or etiologically related 
to appellant's military duty, including 
periods of DUTRA, active service, and 
active service in the Persian Gulf)?  If 
any periodontal disease preexisted 
military duty, did it undergo a permanent 
increase in severity during military 
duty?  The entire claims folder should be 
reviewed by the dentist prior to 
examination.  All indicated tests and 
studies should be accomplished.

The dentist should comment on the 
clinical significance, if any, of a July 
1986 DUTRA dental record, which noted a 
history of a lower partial [denture]; an 
April 1991 active service dental record, 
which documented extracted teeth; and VA 
medical records dated in the early and 
mid-1990's, which related to certain 
dental treatment rendered.  The dentist 
should adequately summarize the relevant 
medical history and clinical findings, 
including that contained in any military 
medical records, and provide detailed 
reasons for the medical conclusions 
reached.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be specifically 
stated in the report.  If the examiner is 
unable to render an opinion as requested, 
he/she should explain the reasons why for 
the record.  

8.  With respect to the issue of service 
connection for a psychiatric disability, 
the RO should arrange a VA psychiatric 
examination.  The examiner should opine, 
with degree of probability expressed, as 
to the etiology of any acquired 
psychiatric disability currently 
manifested (i.e., is any acquired 
psychiatric disability currently 
manifested, and if so, is it causally or 
etiologically related to appellant's 
military duty, including periods of 
DUTRA, active service, and active service 
in the Persian Gulf)?  If any acquired 
psychiatric disability preexisted 
military duty, did it undergo a permanent 
increase in severity during military 
duty?  The entire claims folder should be 
reviewed by the examiner prior to 
examination.  All indicated tests and 
studies should be accomplished.  The 
examiner should comment on the clinical 
significance, if any, of an October 1991 
active service medical record, which 
noted complaints of nightmares, sleep 
difficulty, and recurrent thoughts; and 
VA medical records dated in the 1990's, 
which reported a history of and/or 
diagnosed alcohol dependency, bipolar 
affective disorder, paranoid 
schizophrenia, and generalized anxiety 
disorder.  The examiner should adequately 
summarize the relevant medical history 
and clinical findings, including that 
contained in any military medical 
records, and provide detailed reasons for 
the medical conclusions reached.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be specifically 
stated in the report.  If the examiner is 
unable to render an opinion as requested, 
he/she should explain the reasons why for 
the record.  

9.  With respect to the issue of service 
connection for a disability manifested by 
chest pain, the RO should arrange 
appropriate VA examination(s) and the 
examiner(s) should opine, with degree of 
probability expressed, as to the etiology 
of any disability manifested by chest 
pain currently manifested (i.e., is any 
disability manifested by chest pain 
currently manifested, and if so, is it 
causally or etiologically related to 
appellant's military duty, including 
periods of DUTRA, active service, and 
active service in the Persian Gulf)?  If 
any disability manifested by chest pain 
preexisted military duty, did it undergo 
a permanent increase in severity during 
military duty?  The entire claims folder 
should be reviewed by the examiner(s) 
prior to examination(s).  All indicated 
tests and studies should be accomplished.  
The examiner(s) should comment on the 
clinical significance, if any, of the May 
1984 DUTRA medical record, which noted 
left lateral chest pain; and VA medical 
records dated in the 1990's, which 
diagnosed musculoskeletal chest pain and 
chronic obstructive pulmonary disease.  
The examiner(s) should adequately 
summarize the relevant medical history 
and clinical findings, including that 
contained in any military medical 
records, and provide detailed reasons for 
the medical conclusions reached.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be specifically 
stated in the report(s).  If the 
examiner(s) is/are unable to render an 
opinion as requested, he/she/they should 
explain the reasons why for the record.  

10.  After the foregoing, the RO should 
readjudicate the remaining appellate 
issues with consideration to the various 
theories of entitlement that have been 
advanced.  Consideration should be given, 
as appropriate, to whether all 
development has been accomplished, and 
all appropriate regulatory provisions 
such as 38 C.F.R. § 3.317 should be 
considered.  To the extent medical 
opinions are needed regarding claimed 
disorders that may be related to 
environmental factors in Southwest Asia, 
such opinions should be obtained as part 
of the foregoing examinations.  The RO 
must ensure that the remand directives 
have been complied with to the extent 
feasible.  

11.  Appellant is informed that with 
respect to his claims, in the event, 
without good cause, he fails to report 
for a scheduled VA examination after 
being notified to attend, then the 
provisions of 38 C.F.R. § 3.655 are 
applicable.  In pertinent part, the 
provisions of 38 C.F.R. § 3.655(a) (2002) 
state:

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action will be taken in 
accordance with paragraph (b)...of this 
section as appropriate.

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.

12.  If the appellant fails to report for 
any scheduled examination, the RO should 
associate with the claims folder a copy 
of the letter sent to the appellant 
scheduling such examination.  If a copy 
of the letters is unavailable, the 
hospital should certify the address to 
which the letter(s) were sent, and that 
it was not returned as undeliverable.  If 
it was returned, that too should be noted 
in the claims file, as should other 
attempts to develop the record.

When this development has been completed, and if the benefits 
sought are not granted, the case should be returned to the 
Board for further appellate consideration, after compliance 
with appropriate appellate procedures, including issuance of 
a supplemental statement of the case.  No action by the 
appellant is required until he receives further notice.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



